Order filed September 24, 2012




                                                   In The

                              Fourteenth Court of Appeals
                                          NO. 14-12-00259-CV


                                    RALPH DOUGLAS, Appellant

                                                     V.

                                    LORI K. REDMOND, Appellee


                               On Appeal from the 268th District Court
                                       Fort Bend County, Texas
                                Trial Court Cause No. 10-DCV-185659


                                               ORDER

       The clerk’s record was filed April 13, 2012. Our review has determined that a relevant item has
been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain Order
Granting Defendant's Motion for Summary filed February 16, 2012.

       The Fort Bend County District Clerk is directed to file a supplemental clerk’s record on or
before October 1, 2012, containing Order Granting Defendant's Motion for Summary Judgment filed
February 16, 2012.

       If the omitted item is not part of the case file, the district clerk is directed to file a supplemental
clerk’s record containing a certified statement that the omitted item is not a part of the case file.



                                             PER CURIAM